DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  

	Claims 4, 9, 14, and 19 have been cancelled.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3, 5-8, 10-13, 15-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,009,903 B2 (hereinafter refers as Kim). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the Kim Patent by eliminating the elements and their functions of the claims as set forth below. 

Claim 1 of Instant Application
Claim 1 of Kim
Remark
For claim 1 a method of a base station in a wireless communication system, the method comprising: 

transmitting configuration information on measuring a channel state, wherein the configuration information includes first information on a first resource for a channel measurement and second information on a second resource for an interference measurement;

transmitting a channel state information reference signal (CSI-RS) associated with the first resource; and

receiving channel state information based on the first resource and the second resource, and 

wherein the second resource is a resource for muting data transmission, and 

wherein the second resource is one of resources for muting data transmission which are configured to a user equipment (UE).

1. An interference measurement method of a base station in a wireless communication system, the method comprising: 

identifying a channel status information reference signal (CSI-RS) for channel measurement; 

identifying zero-power CSI-RS for interference measurement; 

transmitting, to a user equipment (UE), CSI-RS configuration information for channel measurement zero-power CSI-RS configuration information for interference measurement and feedback configuration information; 

transmitting, to the UE, a CSI-RS; and 

receiving, from the UE, channel state information generated based on the CSI-RS configuration information,  the zero-power CSI-RS configuration information and the feedback configuration information, 

wherein the zero-power CSI-RS configuration information comprises resource information and a period of subframes for a zero-power CSI-RS, the resource information indicating a predefined pattern from a set of predefined patterns, and 

wherein in case that a part of a resource for the zero-power CSI-RS is overlapped with a resource for the CSI-RS, the part of the resource for the zero-power CSI-RS is used for transmitting the CSI-RS.


Bolded portions are eliminated from the instant claim1. Muting data transmission is the same as zero-power CSI-RS.


Claims 6, 11, and 16 are rejected for the same reasons mentioned in the above table for the claim 1.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaal et al. (US 2012/0106374 A1) in view of Gao et al. (US 2012/0281554 A1) and further in view of Park et al. (US 9,137,747 B2).

For claim 1 Gaal teaches a method of a base station in a wireless communication system, the method comprising: 
transmitting first configuration information for a channel measurement and second configuration information for an interference measurement, wherein the first configuration information indicates a first non-zero power channel state information reference signal (NZP CSI-RS) resource for the channel measurement and the second configuration information indicates a second NZP CSI-RS resource for the interference measurement (see Fig. 23 “CSI-RS (NZP CSI-RS) configuration information including CSI-RS and CSI-RS allocated subframes received for channel state measurement”, paragraphs 9-13 “CSI-RS (NZP CSI-RS) configuration information transmitted to wireless devices for channel estimation and interference estimation”, Fig. 20 “2002 & 2004” and paragraphs 9-13 “CSI-RS (NZP CSI-RS), 80 “configuring REs (resource elements) (CSI-RS) and muted CSI-RS (ZP CSI-RS)”);
transmitting a first NZP CSI-RS (CSI-RS) associated with the first NZP CSI-RS resource (see paragraphs 80-81 “some design choices transmitting CSI-RS with allocated transmission resource” and paragraph 128 “first reference signal is transmitted to at least one UE in a first set of subframes (resources) for interference estimation and a second reference that is different from the first reference signal is transmitted in a second set of subframes for channel estimation”));
transmitting a second NZP CSI-RS associated with the second NZP CSI-RS resource (see paragraphs 80-81 “some design choices transmitting CSI-RS with allocated transmission resource” and paragraph 128 “first reference signal is transmitted to at least one UE in a first set of subframes (resources) for interference estimation and a second reference that is different from the first reference signal is transmitted in a second set of subframes for channel estimation”)); and 
receiving channel state information based on a measured channel based on the first configuration and interference based on second configuration information (see paragraph 119 “in some design choices CSI-RS configuration may be selected based on how eNB desires to receive feedback from a UE channel estimation and interference” and paragraph 143 “feedback channel estimate to a base station”),
wherein the first configuration information indicates the first NZP CSI-RS resource among a plurality of configured NZP CSI-RS resources and the second configuration information indicates the second NZP CSI-RS resource among the plurality of configured NZP CSI-RS resources (see paragraph 81 “in some design choices “selecting CSI-RS from a set (plurality) of resources” and paragraph 98 “a CSI-RS pattern selection negotiation”, paragraph 146 “the plurality of CSI-RS based on a number of resources elements”),
wherein the interference associated with second NZP CSI-RS resource corresponds to the second NZP CSI-RS (see paragraph 128 “first reference signal is transmitted to at least one UE  in a first set of subframes (resources) for interference estimation and a second reference that is different from the first reference signal is transmitted  in a second set of subframes for channel estimation-in addition, in some design (design choice), information may provide to the user equipment (UE) identifying subframes (resources) from the first set of subframes (resources) in which the interference estimation is to be made”)), and  
wherein the interference is identified considering a received power of the second NZP CSI-RS associated with the second NZP CSI-RS resource (see paragraph 128 “the reference signal may also be “different” in the sense of their  PHY characteristics such as power level, spectral shape, scrambling sequences and on . the reference signal may also be “different” in the sense of  their intended use, e.g., channel estimation, interference estimation and son on”, paragraph 85 “power associated with CSI-RS REs (resource elements)”, Fig. 23 “receiving channel state information reference signals (CSI-RS) in a CSI-RS (NZP CSI-RS) configuration such that at least one CSI-RS is received in subset of subframes (resources)” and  paragraph 129 “transmitting a first reference signal to UE in a first set of subframes for interference estimation”).
Although Gaal teaches muted CSI-RS being zero power CSI-RS and non-muted being non-zero CSI-RS (see paragraphs 55 and 80), Gaal does not explicitly teach NZP CSI-RS (non zero power CSI-RS).
However, Gao teaches non-zero transmission power CSI-RS configuration and zero transmission power CSI-RS configuration for UE1, UE2, and UE3 (see Fig. 11).
Thus, it would have been obvious to a person of ordinary skill in the art at time of invention to use the teachings of Gao in the channel and interference measurements of Gaal in order to provide various design choices for CSI-RS resource configuration for different UE to measure channel ESTIMATION and measure INTERFERENCE.
The motivation for this combination is to provide various design choices for CSI-RS resource configuration for different UE to measure channel ESTIMATION and measure INTERFERENCE.
Gall in view of Gao does not explicitly teach the interference is identified considering a received power of the second NZP CSI-RS associated with the second NZP CSI-RS resources.
However, Park teaches measuring signal intensities or interference levels for the nodes through received CSI-RSs and determining at least one valid node among the nodes based on the measurements results. The signal intensities or the interference levels are expressed as one of channel state information reference signal received power (CSI-RSRP), channel state information reference signal received quality (CSI-RSRQ), and channel state information reference signal's signal intensity (CSI-RSSI).  (see Park: column 2 lines 1-9). In addition, Park teaches  definitions of CSI-RSRP, CSI-RSRQ, and CSI-RSSI. First, channel state information reference signal received power (CSI-RSRP), channel state information reference signal received quality (CSI-RSRQ), and channel state information reference signal strength indication (CSI-RSSI) used for determining valid nodes in the present invention are defined as follows. Here, the CSI-RSRP, the CSI-RSRQ, and the CSI-RSSI represent RSRP, RSRQ, and RSSI measured 
through the CSI-RS (see Park: column 11 lines 3-11). 
Thus, it would have been obvious to a person of ordinary skill in the art at time of invention to use the teachings of Park in the combined channel and interference measurements of Gao and Gaal in order to identify valid nodes through the CSI-RSRP, the CSI-RSRQ, and the CSI-RSSI represent RSRP, RSRQ, and RSSI measurements (Park: column 11 lines 3-11).
The motivation for this combination is to provide a listing of strong interfering cells observed by an UE using the UE’s RSRP or RSRQ measurement report  (Fong: paragraph 116).

For claim 6 Gaal in view of Gao and further in view of Park teaches a method of a terminal in a wireless communication system, the method comprising: 
receiving first configuration information for a channel measurement and second configuration information for an interference measurement, wherein the first configuration information indicates a first non-zero power channel state information reference signal (NZP CSI-RS) resource for the channel measurement and the second configuration information indicates a second NZP CSI-RS resource for the interference measurement (as discussed in claim 1);
receiving a first NZP CSI-RS associated with the first NZP CSI-RS resource (as discussed in claim 1); 
receiving a second NZP CSI-RS associated with the second NZP CSI-RS resource (as discussed in claim 1);
obtaining channel state information based on a measured channel based on the first configuration information and measured interference based on the second configuration information (as discussed in claim 1); and 
transmitting the obtained channel state information (as discussed in claim 1),
wherein the first configuration information indicates  the first NZP CSI-RS resource among a plurality of configured NZP CSI-RS resources and the second configuration information indicates the second NZP CSI-RS resource among a-the plurality of configured NZP CSI-RS resources (as discussed in claim 1). 
wherein the interference associated with second NZP CSI-RS resource corresponds to the second NZP CSI-RS (as discussed in claim 1), and  
wherein the interference is identified considering a received power of the second NZP CSI-RS associated with the second NZP CSI-RS resources (as discussed in claim 1).

For claim 11 Gaal in view of Gao and further in view of Park teaches a base station in a wireless communication system, the base station comprising: 
a transceiver (see Fig. 2 “eNB 110 transceiver coupled to controller”); and 
a controller coupled with the transceiver (see Fig. 2 “eNB 110 transceiver coupled to controller”) and configured to:
 transmit first configuration information for a channel measurement and second configuration information for an interference measurement, wherein the first configuration information indicates a first non-zero power channel state information reference signal (NZP CSI-RS) resource for the channel measurement and the second configuration information indicates a second NZP CSI-RS resource for the interference measurement (as discussed in claim 1), 
transmit a first NZP CSI-RS associated with the first NZP CSI-RS resource (as discussed in claim 1), 
transmit a second NZP CSI-RS associated with the second NZP CSI-RS resource (as discussed in claim 1), and
receive channel state information based on a measured channel based on the first configuration information and interference based on the second configuration information (as discussed in claim 1),
	wherein the first configuration information indicates  the first NZP CSI-RS resource among a plurality of configured NZP CSI-RS resources and the second configuration information indicates the second NZP CSI-RS resource among a-the plurality of configured NZP CSI-RS resources (as discussed in claim 1),
wherein the interference associated with second NZP CSI-RS resource corresponds to the second NZP CSI-RS (as discussed in claim 1), and  
wherein the interference is identified considering a received power of the second NZP CSI-RS associated with the second NZP CSI-RS resource (as discussed in claim 1).

For claim 16 Gaal in view of Gao and further in view of Park teaches a terminal in a wireless communication system, the terminal comprising: 
a transceiver (see Fig. 2 “UE 120 transceiver coupled to controller”); and 
a controller coupled with the transceiver (see Fig. 2 “UE 120 transceiver coupled to controller”) and configured to
 receive first configuration information for a channel measurement and second configuration information for an interference measurement, wherein the first configuration information indicates a first non-zero power channel state information reference signal (NZP CSI-RS) resource for the channel measurement and the second configuration information indicates a second NZP CSI-RS resource for the interference measurement (as discussed in claim 1), 
receive a first NZP CSI-RS associated with the first NZP CSI-RS resource (as discussed in claim 1), 
receive a second NZP CSI-RS associated with the second NZP CSI-RS resource (as discussed in claim 1), 
obtain channel state information based on a measured channel based on the first configuration and measured interference based on the second configuration information (as discussed in claim 1), and 
transmit the obtained channel state information (as discussed in claim 1), 
wherein the first configuration information indicates  the first NZP CSI-RS resource among a plurality of configured NZP CSI-RS resources and the second configuration information indicates the second NZP CSI-RS resource among the plurality of configured NZP CSI-RS resources (as discussed in claim 1),
wherein the interference associated with second NZP CSI-RS resource corresponds to the second NZP CSI-RS (as discussed in claim 1), and  
wherein the interference is identified considering a received power of the second NZP CSI-RS associated with the second NZP CSI-RS resource (as discussed in claim 1).

           For claims 2, 7, 12, and 17 Gaal in view of Gao and further in view of Park teaches the method, further comprising:  
transmitting third configuration information for the interference measurement, 
	wherein the third configuration information indicates a resource for the interference measurement (see Gaal: paragraph 134 “selecting a set of resources for interference measurements associated with a CSI-RS” and Gao: Fig. 11 “table 1 and table 2”).

           For claims 3, 8, 13, and 18 Gaal in view of Gao and further in view of Park teaches the method, wherein at least one resource element (RE) for the first NZP CSI-RS resource and at least one RE for a zero power (ZP) CSI- RS resource are overlapped, and wherein the first NZP CSI-RS is transmitted on the overlapped resource (see Gaal: paragraph 91 “CSI-RS REs are overlapped” and Gao: Fig. 11 “table 1 and table 2”).

           For claims 5, 10, 15, and 20 Gaal in view of Gao and further in view of Park teaches the method, wherein the second configuration information indicates a number of antenna ports of the second NZP CSI-RS resource and a transmission position of the second NZP CSI-RS resource (see Gaal: paragraph 84 “CSI-RS resources pattern allocation to different antenna ports and power on CSI-RS REs” and Gao: Fig. 11 “table 1 and table 2”).
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (US 2012/0220327 A1) and Fong et al. (US 2011/01999986 A1).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415